Per Curiam.

In support of the appeal it is urged that there is no proof in the testimony of the value of the property alleged to have been converted at the time of the demand; that the verdict of the jury is excessive and against the weight of .evidence. We *797have carefully examined the record and find ample proof of value and in other respects the verdict is supported by the evidence. Judgment and order appealed from affirmed, with costs.
Present: McCarthy and O’Dwyer, JJ.
Judgment and order affirmed, with costs.